CHRISTINA PEREZ, Individually and as Mother and natural parent of MERCEDES FERNANDEZ, DESIREE FERNANDEZ and ALLYSSA PEREZ, Minor children, Appellant,
v.
AAA AUTO CLUB SOUTH, INC., a Florida corporation, Appellee.
No. 4D08-3315.
District Court of Appeal of Florida, Fourth District.
May 6, 2009.
Roy D. Wasson of Wasson & Associates, Chartered, Miami, and Toral, Garcia & Franz, Fort Lauderdale, for appellant.
Esther E. Galicia of Fowler, White, Burnett, P.A., Miami, for appellee.
Per Curiam.
Affirmed.
Gross, C.J., Warner and Ciklin, JJ., concur.
Not final until disposition of timely filed motion for rehearing.